

115 HR 1348 IH: Investing in Testing Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1348IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Director of the Centers for Disease Control and Prevention to complete a study on
			 the human health implications of per- and polyfluoroalkyl substances
			 (PFAS) contamination in drinking water.
	
 1.Short titleThis Act may be cited as the Investing in Testing Act of 2017. 2.Study by CDC on health implications of per- and polyfluoroalkyl substances contamination in drinking water (a)In generalThe Director of the Centers for Disease Control and Prevention shall—
 (1)not later than 60 days after the date of enactment of this Act, commence a study on the human health implications of per- and polyfluoroalkyl substances (PFAS) contamination in drinking water; and
 (2)not later than 2 years and 60 days after the date of enactment of this Act— (A)complete such study; and
 (B)submit a report to the Congress on the results of such study. (b)Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated $15,000,000.
			